McMurray, Presiding Judge.
The Magistrate Court of Fulton County entered a judgment in this action for damages in favor of plaintiff Lanuza and against defendant Ryan. Defendant appealed to the State Court of Fulton County which, after hearing testimony and considering evidence, entered a judgment against him in the amount of $499 principal, plus costs and future interest. Defendant then filed this direct appeal. Held:
Because the judgment in this action for damages was for $10,000 or less and because the appeal to this Court is taken from the decision of a state court reviewing a decision of a magistrate court by de novo proceeding involving a subject matter not otherwise subject to a right of direct appeal, the discretionary appeal procedures of OCGA § 5-6-35 were required and this appeal must be dismissed. Handler v. Hul*227sey, 199 Ga. App. 751 (406 SE2d 225); Batchelor v. ISFA Corp., 191 Ga. App. 238 (382 SE2d 434); Covrig v. Campbell, 187 Ga. App. 39 (369 SE2d 293); OCGA § 5-6-35 (a) (6, 11).
Decided April 24, 1992
Reconsideration denied May 12, 1992
Jerry G. Ryan, Sr., pro se.
Cheryl Lanuza, pro se.

Appeal dismissed.


Sognier, C. J., and Cooper, J., concur.